Citation Nr: 1016970	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1966 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO or an Agency of 
Original Jurisdiction (AOJ)).

This case was previously before the Board in July 2009, when 
it was remanded for further development, including an updated 
VA examination.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 

The record raises the claim of service connection for right 
ear hearing loss and hypertension, but these claims have not 
been adjudicated by an Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction, and 
the claims are referred to the AOJ for appropriate action.  

The question of an extraschedular rating is REMANDED to an 
Agency of Original. 


FINDING OF FACT

Throughout the appeals period, the service-connected left ear 
hearing loss has not been shown to be worse than Level IX.


CONCLUSION OF LAW

The criteria for a schedular compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 
(2009).   

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters dated in February 2005 and in March 2006.  The 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of 
the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in December 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and private 
medical records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  



The Veteran was afforded VA examinations in March 2005, in 
October 2007, and in November 2009.  The reports of the VA 
examinations describe the disability in sufficient detail and 
the examiners conducted audiograms to evaluate the Veteran's 
hearing acuity.  The Board concludes that the reports of the 
medical examinations are adequate and no further development 
is needed under the duty to assist.   

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Schedular Rating Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R.  § 
4.85.  

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

If impaired hearing is service connected in only one ear, the 
nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to 38 C.F.R. 
§ 3.383.  38 C.F.R. § 4.85(f).  If the service-connected ear 
is 10 percent or more disabling, hearing impairment of the 
nonservice-connected ear is considered in assigning the 
rating.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(3).  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Facts

The Veteran was previously granted service connection for 
left ear hearing loss, effective January 1967.  He applied 
for an increased rating in June 2004.

On March 2005 VA examination, the Veteran's puretone 
thresholds, in decibels, were measured as:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
15
LEFT
10
40
75
85
105

Puretone threshold averages were 11 in the right ear and 76 
in the left ear, with speech recognition of 100 percent in 
the right ear and 40 percent in the left ear.  

On October 2007 VA examination, audiometric evaluation 
yielded puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
20
LEFT
5
45
75
85
100

The Veteran's speech discrimination scores were 100 percent 
in the right ear and 44 percent in the left ear.  

In a written statement submitted in December 2007, the 
Veteran reported that during his VA examination, speech 
recognition testing was performed.  He was able to understand 
and repeat most of the words uttered in his right ear and not 
a single word uttered in his left ear with any degree of 
certainty.  He asserted that this should be considered as 0 
percent speech recognition, rather than the 44 percent shown 
in the VA examination report.  

In January 2008, the Veteran was seen by a private 
audiologist for evaluation of his left ear hearing loss.  
Audiological testing showed hearing in the right ear was 
within normal limits in the speech range, sloping 
precipitously to severe sensorineural hearing loss at 6000 
Hertz and above. 



Hearing in the left ear was precipitously sloping with a 
moderate to profound sensorineural hearing loss at 1000 Hertz 
and above.  Speech discrimination was 100 percent for the 
right ear and 20 percent for the left ear.  A copy of the 
audiogram in uninterpreted graph format was included in the 
record.  A follow-up letter from the private audiologist 
noted that the speech discrimination test used was not the 
Maryland CNC test, but another controlled speech 
discrimination test, and that the test and the audiometry met 
the industry standards.

In March 2009, the Veteran submitted a protest of the RO's 
findings that the Maryland NU6 auditory test (for speech 
discrimination) used by the private audiologist could not be 
considered, observing that the test had been established by 
Kaiser Permanente, the nation's largest integrated health 
network as the standard testing mechanism in its facilities.  

On November 2009 VA examination, the Veteran's puretone 
threshold readings, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
30
55
LEFT
5
45
75
80
105

His puretone threshold average was 26 in the right ear and 76 
in the left ear.  Speech discrimination scores were 94 
percent in the right ear and 44 percent in the left ear.  

Analysis

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86. 



As the Veteran does not have a compensable rating for the 
service-connected left ear, the nonservice-connected right 
ear may not be considered in the rating.  38 C.F.R. § 3.383.  
The right ear is therefore assigned a numeric designation of 
I under the provisions of 38 C.F.R. § 4.85.  

An assignment of a disability rating for a hearing loss 
disability is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Applying the results of the audiological evaluations above to 
TABLE VI, the findings of at most yield a numerical 
designation of Level IX for the left ear based on a puretone 
threshold average of 76 and a speech discrimination score of 
either 44 or 40.  Even if the speech discrimination was 0 as 
the Veteran argues, the numerical designation would be no 
greater than Level IX with a puretone threshold average of 
76.  The numerical designations of I for the nonservice-
connected right ear and IX for the left ear applied to TABLE 
VII yield a noncompensable or 0 percent disability rating 
under Diagnostic Code 6100. 

Although the Veteran's speech recognition scores on private 
audiometric testing were markedly different from the scores 
on VA audiometric testing, the private evaluation used a 
different test, preventing comparison of the results.  In 
addition, the private treatment records included an 
uninterpreted graph audiogram, which the Board is legally 
unable to interpret.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (Board may not interpret graphical representations 
of audiometric data); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  These considerations provided the basis for 
the Board's previous remand of this matter and the November 
2009 VA examination discussed above.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable schedular rating for left ear hearing loss, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 





ORDER

A schedular compensable rating for left ear hearing loss is 
denied.


REMAND

Even though the findings do not warrant a schedular 
compensable rating for left ear loss, the Veteran has 
asserted in several statements that his left ear hearing loss 
has had a significant impact on his employment, leading him 
to take an earlier retirement, and impacts on his current 
work as a political spokesperson.  The Board construes the 
Veteran's statement as a request for consideration of an 
extraschedular rating. 

As the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance and as the AOJ has not specifically addressed 
an extraschedular rating, further procedural development is 
needed. 

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for increase for 
left ear hearing loss, considering 38 
C.F.R. § 3.321(b)(1).  If the decision 
is adverse to the Veteran, then provide 
him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


